DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendment filed on 05/16/2022.
	Claims 1-24 are pending and examined.
	The amendment to specification filed on 05/16/2022 is accepted.

Response to Arguments
Applicant’s arguments filed on 05/16/2022 have been fully considered but they are moot in light of new grounds of rejection with new references applied.
The previously issued double patenting rejection is maintained until a terminal disclaimer is filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun et al. (US PGPUB 2019/0042322) hereinafter Calhoun, in view of Fang et al. (US PGPUB 2010/0185902) hereinafter Fang, in view of Chen et al. (US PGPUB 2010/0138558) hereinafter Chen.

Per claim 1, Calhoun discloses “a computer program product comprising a non-transitory, computer-readable storage medium storing computer-executable code comprising” (claim 1); “code for a first stateless container of binaries, the first stateless container of binaries comprising a code memory having stored thereon code for a first version of a first functional component of a content management system, the first version of the first functional component executable to provide a first version of a service of the content management system” (paragraphs [0010][0013][0022][0031]; providing software as a service using stateless containers, each container includes binaries, libraries (functional component), executable code of a particular version; each container provides a response to a tenant’s request for a service); “code for a broker executable to: receive a request for the service of the content management system from a client application, the request associated with a user of the content management system; determine that the first version of the service is accessible with regard to the user, wherein the first version of the service is provided by the first stateless container of binaries; determine an available first server that hosts the first version of the service” (paragraphs [0031][0038]; receiving a tenant’s request for a service, a router (broker) to route the  request to a particular container, the particular container is determined to have a new version of code available to service the request; the particular container is provisioned on a new server (an available first server) based on the predicted resource demand).
Calhoun discloses routing tenant’s requests to a particular container on a particular server, Calhoun does not explicitly disclose “determine a plurality of versions of the service that are accessible with regard to the user”. However, Fang suggests “determine a plurality of versions of the service that are accessible with regard to the user, determine an available first server that hosts the first version of the service” (claim 1; paragraphs [0014][0029][0033][0040][0050]; a web service hosting a plurality of versions of a web service that are accessible to a user; the versions of the web service with “active” attribute are currently accessible to a user; based on a user’s request, a specific version (a first version) of the web service on a destination server (an available first server) is selected to process the user’s request). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Calhoun and Fang to determine and provide a plurality of versions of a web service accessible to a user, and selecting a first version on a first server to process a user’s request; as this allows a developer the flexibility to roll out a new version of the web service while still serving clients with an older version of the web service (Fang paragraphs [0007][0011]).
Fang discloses hosting different versions of a web service to process user’s requests, Fang does not explicitly disclose “provide a list of the plurality of versions of the service to the client application;
provide an IP address and a port number associated with the available first server to the client application”. However, Chen suggests the above (claim 1; paragraph [0043]; a service list module to generate a network service information list, the network service information list at least comprising network paths of a plurality of network services, and providing the list of network paths of the network services to a client; official notice: network path information would include an IP address and a port number (see Srisureshet, paragraphs [0007][0010])). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Calhoun, Fang and Chen to provide connection information (IP address and port number) of different versions (including a first version) of a web service to a user application, this gives the user application flexibility to choose a particular connection to a particular service.

Claims 10 and 19 are rejected under similar rationales as claim 1.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun, in view of Fang, in view of Chen, and in view of Nanekar et al. (US Patent 8793371) hereinafter Nanekar.

Per claim 3, Calhoun also does not explicitly teach “code for a configuration container, the configuration container executable to provide a configuration memory having stored thereon configuration data; and instructions executable to link the first stateless container of binaries to the configuration container”. However, Nanekar suggests (claim 1; column 5, line 9-20. column 6, line 35-45; a common configuration warehouse/container to store and manage different configuration data for different applications, these applications share access to the configuration warehouse through a common API (link); column 1, line 40-50; configuration information is needed for execution of an application). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Calhoun, Fang, Chen and Nanekar to provide a common configuration container with a common API to access and store configuration data for the stateless container of binaries, as the common configuration container provides an easy way to develop and maintain various software in a storage system (see Nanekar column 2, line 15-25).
Claim 12 is rejected under similar rationales as claim 3.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun, in view of Fang, in view of Chen, in view of Nanekar, and in view of Venkatesh et al. (US PGPUB 2019/0042321) hereinafter Venkatesh.

Per claim 4, Nanekar further suggests “wherein the first stateless container of binaries is configured to initialize the first version of the first functional component with the configuration data” (claim 1; column 5, line 9-20. column 6, line 35-45; a common configuration warehouse/container to store and manage different configuration data for different applications, these applications share access to the configuration warehouse through a common API (link); column 1, line 40-50; configuration information is needed for execution of an application (configuration information is used to initialize the application for execution)). Nanekar does not explicitly teach “wherein the configuration data includes a location of the broker, wherein the first version of the first functional component is executable to register with the broker based on the configuration data”. However, Venkatesh suggests the above (paragraphs [0043][0049]; each application container's IPaddress:port is registered with the load balancer (broker); the IPaddress:port of container is mapped to IPaddress:port of the host to expose a service; each container must be given the address of the load balancer to perform the registration). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Calhoun, Fang, Chen, Nanekar and Venkatesh to provide each container (functional component) with location of the load balancer to register the container with the load balancer, so the load balancer can evenly distributes the load to the newly registered containers (to improve performance).

Per claim 5, Venkatesh further suggests “wherein the broker is executable to maintain a service registry for the content management system and wherein the first version of the first functional component is executable to project an operational status to the broker” (paragraphs [0065]-[0067]; a monitoring block to monitor the executions of different containers and services provided by the different containers; a service registry that keeps track of the operational status of the containers).
Claims 13-14 are rejected under similar rationales as claims 4-5.

Claims 6-8, 15-17 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun, in view of Fang, in view of Chen, and in view of Srisureshet al. (US PGPUB 2010/0251335) hereinafter Srisureshet.

Per claim 6, Calhoun does not explicitly teach “code to provide a mapping memory having stored thereon: mapping data that maps internal IP addresses of a plurality of stateless containers of binaries to corresponding external IP addresses that are accessible to external users of the content management system; and status data that indicates a current operational status of each of the different versions of the first functional component, wherein the broker is executable to use the mapping memory to provide an internal IP address for the available first server to the client application based on a determination that the client application is an internal application and provide an external IP address for the available first server to the client application based on a determination that the client application is an external application”. However, Srisureshet suggests the above (claims 1-10; paragraphs [0003][0010][0011]; utilizing a network address translation map to map an internal IP to an external user (with external IP), so the external user can access the resources on the internal network; each user’s access is granted based on a policy, which includes the availability (i.e. current operational status) of the resources). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Calhoun, Fang, Chen and Srisureshet to utilize a mapping component to map internal IP addresses (containers of binaries) to external users’ IP addresses, and to grant access based on a policy; this would improve the security of the system to ensure only authorized users can access internal resources.

Per claim 7, Srisureshet further suggests “wherein the mapping memory has stored thereon indicators of access permissions of specified users for accessing different versions of first functional component” (claims 1-10; paragraphs [0003][0010][0011]; each user’s access to a resource is granted based on a policy, each resource may have its own customized access policy, which specifies its mode of operation, such specific access time allowed).

Per claim 8, Srisureshet further suggests “the indicators of access permissions indicate a first level of access for a first user to the first version the first functional component and a second level of access for the first user to a second version of the first functional component” (claims 1-10; paragraphs [0003][0010][0011]; each user’s access to a resource is granted based on a policy, each resource may have its own customized access policy; therefore, a first resource may be available for a specific user, and a second resource is restricted to the specific user). Calhoun further suggests providing different versions of the first functional component on client computers (paragraph [0022]; providing different versions of the binary software application in containers).

Claims 15-17 are rejected under similar rationales as claims 6-8.
Claims 23-24 are rejected under similar rationales as claims 6-7.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun, in view of Fang, in view of Chen, and in view of Haselden et al. (US PGPUB 2006/0156157) hereinafter Haselden.

Per claim 9, Calhoun does not explicitly teach “code for a data container to run external to the first stateless container of binaries, the data container configured to store output data for the first stateless container of binaries; and instructions to link the first stateless container of binaries to the data container”. However, Haselden suggests the above (paragraphs [0011][0050]; executing a workflow package (container of binaries), generates a checkpoint component (data container) can include both completion data and container state data; the completion data can include container identification (link to container of binaries), execution results (output)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Calhoun, Fang, Chen and Haselden to execute a workflow package (container of binaries), generates a checkpoint component (data container), as the checkpoint component can be used for error recovery and other diagnostic purpose.

Claim 18 is rejected under similar rationales as claim 9.

Objected claims
Claims 2, 11, 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and after the double patenting rejection is resolved).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193